1



Exhibit 10.49
[rcatemplateevpsvp0402_image1.gif]
RESTRICTIVE COVENANT AND CONFIDENTIALITY AGREEMENT
In exchange for the mutual promises and consideration set forth below, this
Restrictive Covenant and Confidentiality Agreement (“Agreement”) is entered into
by and between the Federal Home Loan Mortgage Corporation (“Freddie Mac” or
“Company”) and David B. Lowman (“Executive” or “you”), effective on the date the
Executive assigns a personal signature to page 5 of this Agreement.
I.    Definitions
The following terms shall have the meanings indicated when used in this
Agreement.
A.    Competitor: The following entities, and their respective parents,
successors, subsidiaries, and affiliates are competitors: (i) Fannie Mae (ii)
all Federal Home Loan Banks (including the Office of Finance); and (iii) such
other entities to which Executive and the Company may agree in writing from
time-to-time.
B.    Confidential Information: Information or materials in written, oral,
magnetic, digital, computer, photographic, optical, electronic, or other form,
whether now existing or developed or created during the period of Executive’s
employment with Freddie Mac, that constitutes trade secrets and/or proprietary
or confidential information. This information includes, but is not limited to:
(i) all information marked Proprietary or Confidential; (ii) information
concerning the components, capabilities, and attributes of Freddie Mac’s
business plans, methods, and strategies; (iii) information relating to tactics,
plans, or strategies concerning shareholders, investors, pricing, investment,
marketing, sales, trading, funding, hedging, modeling, sales and risk
management; (iv) financial or tax information and analyses, including but not
limited to, information concerning Freddie Mac’s capital structure and tax or
financial planning; (v) confidential information about Freddie Mac’s customers,
borrowers, employees, or others; (vi) pricing and quoting information, policies,
procedures, and practices; (vii) confidential customer lists; (viii) proprietary
algorithms; (ix) confidential contract terms; (x) confidential information
concerning Freddie Mac’s policies, procedures, and practices or the way in which
Freddie Mac does business; (xi) proprietary or confidential data bases,
including their structure and content; (xii) proprietary Freddie Mac business
software, including its design, specifications and documentation; (xiii)
information about Freddie Mac products, programs, and services which has not yet
been made public; (xiv) confidential information about Freddie Mac’s dealings
with third parties, including dealers, customers, vendors, and regulators;
and/or (xv) confidential information belonging to third parties to which
Executive received access in connection with Executive’s employment with Freddie
Mac. Confidential Information does not include general skills, experience, or
knowledge acquired in connection with Executive’s employment with Freddie Mac
that otherwise are generally known to the public or within the industry or trade
in which Freddie Mac operates.
II.    Non-Competition
Executive recognizes that as a result of Executive’s employment with Freddie
Mac, Executive has access to and knowledge of critically sensitive Confidential
Information, the improper disclosure or use of which would result in grave
competitive harm to Freddie Mac. Therefore, Executive agrees that neither during
Executive’s employment with Freddie Mac, nor for the twelve (12) months
immediately following termination of Executive’s employment for any reason, will
Executive consider offers of employment from, seek or accept employment with, or
otherwise directly or indirectly provide professional services to any
Competitor, if the Executive will be rendering duties, responsibilities or
services for the Competitor that are of the type and nature rendered or
performed by you during the past two years of your



--------------------------------------------------------------------------------

2



employment with Freddie Mac. Executive acknowledges and agrees that this
covenant has unique, substantial and immeasurable value to Freddie Mac, that
Executive has sufficient skills to provide a livelihood for Executive while this
covenant remains in force, and that this covenant will not interfere with
Executive’s ability to work consistent with Executive’s experience, training and
education. This non-competition covenant applies regardless of whether
Executive’s employment is terminated by Executive, by Freddie Mac, or by a joint
decision.
If Executive is a licensed lawyer, this non-competition covenant shall be
interpreted in a manner consistent with any rule applicable to a licensed legal
professional in the jurisdiction(s) of the Executive’s licensure or registration
that concerns the Executive’s employment as counsel with, or provision of legal
services to, a Competitor.
III.    Non-Solicitation and Non-Recruitment
During Executive’s employment with Freddie Mac and for a period of twelve (12)
months after Executive’s termination date, Executive will not solicit or
recruit, attempt to solicit or recruit or assist another in soliciting or
recruiting any Freddie Mac managerial employee (including manager-level,
Executive-level, or officer-level employee) with whom Executive worked, or any
employee whom Executive directly or indirectly supervised at Freddie Mac, to
leave the employee’s employment with Freddie Mac for purposes of employment or
for the rendering of professional services. This prohibition against
solicitation does not apply if Freddie Mac has notified the employee being
solicited or recruited that his/her employment with the Company will be
terminated pursuant to a corporate reorganization or reduction-in-force.
If Employee is a licensed lawyer, this non-solicitation covenant shall be
interpreted in a manner consistent with any rule applicable to a licensed legal
professional in the jurisdiction(s) of Employee’s licensure or registration.
IV.    Treatment of Confidential Information
A.    Non-Disclosure. Executive recognizes that Freddie Mac is engaged in an
extremely competitive business and that, in the course of performing Executive’s
job duties, Executive will have access to and gain knowledge about Confidential
Information. Executive further recognizes the importance of carefully protecting
this Confidential Information in order for Freddie Mac to compete successfully.
Therefore, Executive agrees that Executive will neither divulge Confidential
Information to any persons, including to other Freddie Mac employees who do not
have a Freddie Mac business-related need to know, nor make use of the
Confidential Information for the Executive’s own benefit or for the benefit of
anyone else other than Freddie Mac. Executive further agrees to take all
reasonable precautions to prevent the disclosure of Confidential Information to
unauthorized persons or entities, and to comply with all Company policies,
procedures, and instructions regarding the treatment of such information.
B.    Return of Materials. Executive agrees that upon termination of Executive’s
employment with Freddie Mac for any reason whatsoever, Executive will deliver to
Executive’s immediate supervisor all tangible materials embodying Confidential
Information, including, but not limited to, any documentation, records,
listings, notes, files, data, sketches, memoranda, models, accounts, reference
materials, samples, machine-readable media, computer disks, tapes, and equipment
which in any way relate to Confidential Information, whether developed by
Executive or not. Executive further agrees not to retain any copies of any
materials embodying Confidential Information.
C.    Post-Termination Obligations. Executive agrees that after the termination
of Executive’s employment for any reason, Executive will not use in any way
whatsoever, nor disclose any Confidential Information learned or obtained in
connection with Executive’s employment with Freddie Mac without first obtaining
the written permission of the Senior Vice President of Human Resources of
Freddie Mac.



--------------------------------------------------------------------------------

3



Executive further agrees that, in order to assure the continued confidentiality
of the Confidential Information, Freddie Mac may correspond with Executive’s
future employers to advise them generally of Executive’s exposure to and
knowledge of Confidential Information, and Executive’s obligations and
responsibilities regarding the Confidential Information. Executive understands
and agrees that any such contact may include a request for assurance and
confirmation from such employer(s) that Executive will not disclose Confidential
Information to such employer(s), nor will such employer(s) permit any use
whatsoever of the Confidential Information. To enable Freddie Mac to monitor
compliance with the obligations imposed by this Agreement, Executive further
agrees to inform in writing Freddie Mac’s Senior Vice President of Human
Resources of the identity of Executive’s subsequent employer(s) and Executive’s
prospective job title and responsibilities prior to beginning employment.
Executive agrees that this notice requirement shall remain in effect for twelve
(12) months following the termination of Executive’s Freddie Mac employment.
D.    Ability to Enforce Agreement and Assist Government Investigations. Nothing
in this Agreement prohibits or otherwise restricts you from: (1) making any
disclosure of information required by law; (2) assisting any regulatory or law
enforcement agency or legislative body to the extent you maintain a legal right
to do so notwithstanding this Agreement; (3) filing, testifying, participating
in or otherwise assisting in a proceeding relating to the alleged violation of
any federal, state, or local law, regulation, or rule, to the extent you
maintain a legal right to do so notwithstanding this Agreement; or (4) filing,
testifying, participating in or otherwise assisting the Securities and Exchange
Commission or any other proper authority in a proceeding relating to allegations
of fraud.


V.    Consideration Given to Executive
In exchange for agreeing to be bound by the terms, conditions, and restrictions
stated in this Agreement, Freddie Mac will provide the Executive with employment
as Executive Vice President – Single Family Business, which itself is adequate
consideration for Executive’s agreement to be bound by the provisions of this
Agreement.


VI.    Reservation of Rights
Executive agrees that nothing in this Agreement constitutes a contract or
commitment by Freddie Mac to continue Executive’s employment in any job position
for any period of time, nor does anything in this Agreement limit in any way
Freddie Mac’s right to terminate Executive’s employment at any time for any
reason.


VII.    Compliance with the Code of Conduct and Corporate Policies & Procedures,
Including Personal Securities Investments Policy
As a Freddie Mac employee, Executive will be subject to Freddie Mac’s Code of
Conduct (“Code”) and to Corporate Policy 3-206, Personal Securities Investments
Policy (“Policy”) that, among other things, limit the investment activities of
Freddie Mac employees. Executive agrees to fully comply with the Code and the
Policy, copies of which are enclosed for Executive’s review.
Executive agrees to consult with Freddie Mac’s Chief Compliance Officer as soon
as practical prior to beginning employment about any investments that Executive
or a “covered household member,” as that term is defined in the Policy, may have
that may be prohibited by the Policy. Executive also agrees to disclose prior to
beginning employment any other matter or situation that may create a conflict of
interest as such term is defined in the Code.





--------------------------------------------------------------------------------

4



In addition, prior to beginning employment, Executive agrees to disclose to
Freddie Mac's Human Resources Division the terms of any employment,
confidentiality or stock grant agreements to which Executive may currently be
subject that may affect Executive’s future employment or recruiting activities
so that Freddie Mac may ensure that Executive’s employment by Freddie Mac and
conduct as a Freddie Mac employee are not inconsistent with any of their terms.


VIII.    Absence of Any Conflict of Interest
Executive represents that Executive does not have any confidential information,
trade secrets or other proprietary information that Executive obtained as the
result of Executive’s employment with another employer that Executive will be
using in Executive’s position at Freddie Mac. Executive also represents that
Executive is not subject to any employment, confidentiality or stock grant
agreements, or any other restrictions or limitations imposed by a prior
employer, which would affect Executive’s ability to perform the duties and
responsibilities for Freddie Mac in the job position offered, and further
represents that Executive has provided Freddie Mac with copies of any
non-competition, non-solicitation or similar agreements or limitations that have
not expired, so that Freddie Mac can make an independent judgment that
Executive’s employment with Freddie Mac is not inconsistent with any of its
terms.


IX.    Enforcement
A.Executive acknowledges that Executive may be subject to discipline, up to and
including termination of employment, for Executive’s breach or threat of breach
of any provision of this Agreement.
B.Executive agrees that irreparable injury will result to Freddie Mac’s business
interests in the event of breach or threatened breach of this Agreement, the
full extent of Freddie Mac’s damages will be impossible to ascertain, and
monetary damages will not be an adequate remedy for Freddie Mac. Therefore,
Executive agrees that in the event of a breach or threat of breach of any
provision(s) of this Agreement, Freddie Mac, in addition to any other relief
available, shall be entitled to temporary, preliminary, and permanent equitable
relief to restrain any such breach or threat of breach by Executive and all
persons acting for and/or in concert with Executive, without the necessity of
posting bond or security, which Executive expressly waives.
C.Executive agrees that each of Executive’s obligations specified in this
Agreement is a separate and independent covenant, and that all of Executive’s
obligations set forth herein shall survive any termination, for any reason, of
Executive’s Freddie Mac employment. To the extent that any provision of this
Agreement is determined by a court of competent jurisdiction to be unenforceable
because it is overbroad, that provision shall be limited and enforced to the
extent permitted by applicable law. Should any provision of this Agreement be
declared or determined by any court of competent jurisdiction to be
unenforceable or invalid under applicable law, the validity of the remaining
obligations will not be affected thereby and only the unenforceable or invalid
obligation will be deemed not to be a part of this Agreement.
D.    This Agreement is governed by, and will be construed in accordance with,
the laws of the Commonwealth of Virginia, without regard to its or any other
jurisdiction’s conflict-of-law provisions. Executive agrees that any action
related to or arising out of this Agreement shall be brought exclusively in the
United States District Court for the Eastern District of Virginia, and Executive
hereby irrevocably consents to personal jurisdiction and venue in such court and
to service of process by United States Mail or express courier service in any
such action.





--------------------------------------------------------------------------------

5



E.    If any dispute(s) arise(s) between Freddie Mac and Executive with respect
to any matter which is the subject of this Agreement, the prevailing party in
such dispute(s) shall be entitled to recover from the other party all of its
costs and expenses, including its reasonable attorneys’ fees.
Executive has been advised to discuss all aspects of this Agreement with
Executive’s private attorney. Executive acknowledges that Executive has
carefully read and understands the terms and provisions of this Agreement and
that they are reasonable. Executive signs this Agreement voluntarily and accepts
all obligations contained in this Agreement in exchange for the consideration to
be given to Executive as outlined above, which Executive acknowledges is
adequate and satisfactory, and which Executive further acknowledges Freddie Mac
is not otherwise obligated to provide to Executive. Neither Freddie Mac nor its
agents, representatives, directors, officers or employees have made any
representations to Executive concerning the terms or effects of this Agreement,
other than those contained in this Agreement.


By: /s/ David B. Lowman_________________     Date: 4/9/2013            
David B. Lowman



